 In the Matter of ASTOR PACKING COMPANY, EMPLOYERandTRUCKDRIVERS AND CHAUFFEURS UNION, LOCAL 478, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS,AFL, PETITIONERCaseNo. 2-RC-336.-Decided November 15, 1948DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to represent a unit composed of the truckdrivers employed by the Employer.The Employer and the Inter-venor, Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, AFL, Local 640, claim that the proposed unit is inappro-priate, the only appropriate unit being the over-all unit representedby the Intervenor since 1939 in contracts made with the Employeror its predecessors.,,*Chairman Herzog and Members Reynolds and Gray.3 The Intervenor contends that the contract dated May 1, 1947,was automatically re-newed on April 1,1948, and is a bar to this proceeding.In view of our disposition of thiscase, we do not decide the point.$0 N. L. R.B., No. 63.302 ASTOR PACKING COMPANY303The Employer is an affiliate of Emmett Packing Company. Thesame persons own and control both companies which, although theyare separate corporate entities, constitute one operation.There is butone office for both, where all clerical and administrative operationsare conducted.Emmett Packing Company owns 75 retail stores inNew York and New Jersey. The Employer, Astor Packing Company,owns meat coolers and a grocery warehouse.There is considerableintegration of operations between the two, and frequent interchangeof employees.The Employer employs eight truck drivers who deliver meat andother foods to the Emmett stores.The drivers spend approximately50 percent of their time doing "inside work," i. e., the work of Tuggers,boxmen, warehousemen, and meat cutters. The drivers are requiredto know the various cuts and grades of meat both for purposes ofmaking correct deliveries and because, on the days on which they donot deliver, they work in the plant doing the work of cutters, luggers,boxmen, and warehousemen.All the employees are under the samesupervision and have the same working hours.The record clearlydiscloses that the truck drivers work in close proximity with the otheremployees 2 and that they form an integral part of the productionprocess.In view of the foregoing facts, and of the history of collective bar-gaining on the basis of an over-all unit, we find that the proposed unitof truck drivers is inappropriate.Accordingly, we shall dismiss thepetition.ORDERIT IS HEREBY ORDEREDthat the petition filed herein be, and it herebyis,dismissed.SMatter of Orleans Materials and Equipment Company,76 N. L. R. B. 351.